                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



                           CIVIL ACTION NO. 18-11922-RWZ


                                       AZOTH LLC

                                             v.

                                     AMERI-KAL, LLC


                                          ORDER

                                     January 3, 2019

ZOBEL, S.D.J.

       Defendant’s motion to dismiss is denied. Exercising personal jurisdiction over

defendant is proper under Massachusetts’ long arm statute and comports with the U.S.

Constitution because defendant purposefully solicited plaintiff in Massachusetts and,

having met with success, shipped product to the Commonwealth and soon thereafter

entered into the contract that is the subject of this action. Venue is likewise proper

under 28 U.S.C. § 1391(b)(2), and I am not persuaded that transfer to the Western

District of Oklahoma is justified under 28 U.S.C. § 1404. Finally, plaintiff’s claims for

deceit and unfair business practices are plead with sufficient particularity and pass

muster under Fed. R. Civ. P. 9(b).



      January 3, 2019                                         /s/Rya W. Zobel
          DATE                                                RYA W . ZOBEL
                                                  SENIOR UNITED STATES DISTRICT JUDGE
